EXECUTION VERSION



 

GENERAL CONTINUING GUARANTY

This GENERAL CONTINUING GUARANTY (this “Guaranty”), dated as of September 30,
2008, is executed and delivered by SYSCON JUSTICE SYSTEMS CANADA, LTD., a
company organized under the laws of British Columbia, and each other Person
becoming a party hereto after the date hereof (each a “Guarantor” and
collectively, the “Guarantors”), in favor of WELLS FARGO FOOTHILL, LLC, a
Delaware limited liability company, as agent for the Lender Group and the Hedge
Agreement Providers (in such capacity, together with its successors and assigns,
if any, in such capacity, “Agent”), in light of the following:

WHEREAS, Securus Technologies, Inc., a Delaware corporation (“Parent”), the
various Subsidiaries of the Parent party thereto as co-borrowers (each,
including Parent, a “Borrower” and collectively, the “Borrowers”), the below
defined Lenders, and Agent are, contemporaneously herewith, entering into that
certain Credit Agreement of even date herewith (as amended, restated, modified,
renewed or extended from time to time, the “Credit Agreement”);

WHEREAS, each of the Guarantors is an Affiliate of the Borrowers and, as such,
will benefit by virtue of the financial accommodations extended to Borrowers by
the Lender Group; and

WHEREAS, in order to induce the Lender Group to enter into the Credit Agreement
and the other Loan Documents and to extend the loans and other financial
accommodations to Borrowers pursuant to the Credit Agreement, and in
consideration thereof, and in consideration of any loans or other financial
accommodations heretofore or hereafter extended by the below defined Lender
Group to Borrowers pursuant to the Loan Documents, each Guarantor has agreed to
guaranty the Guarantied Obligations.

NOW, THEREFORE, in consideration of the foregoing, each Guarantor hereby agrees
as follows:

 

1.

Definitions and Construction.

(a)       Definitions. Capitalized terms used herein and not otherwise defined
herein shall have the meanings ascribed to them in the Credit Agreement. The
following terms, as used in this Guaranty, shall have the following meanings:

“Agent” has the meaning set forth in the preamble to this Guaranty.

“Borrower” and “Borrowers” have the meaning set forth in the recitals to this
Guaranty.

“Credit Agreement” has the meaning set forth in the recitals to this Guaranty.

“Guarantied Obligations” means all of the Obligations now or hereafter existing
or arising under any Loan Document, whether for principal, interest (including
all interest that accrues after the commencement of any Insolvency Proceeding or
any proceeding under the Bankruptcy and Insolvency Act (Canada) or the
Companies’ Creditors Arrangement Act (Canada), irrespective of whether a claim
therefor is allowed in any such case or proceeding), fees, expenses or
otherwise, and also includes any and all expenses (including reasonable counsel
fees and expenses) incurred by the Agent, the Lenders or the Issuing Lender (or
any of them) in enforcing any rights under this Guaranty. Without limiting the
generality of the foregoing, Guarantied Obligations shall include all amounts
that constitute part of the Guarantied Obligations and would be owed by the
Borrowers to the Agent, the Lenders or the Issuing Lender under any Loan
Document but for the fact that they are unenforceable or not allowable,
including due to the existence of a bankruptcy, reorganization, amalgamation or
similar proceeding involving any Borrower or any other guarantor.

 

--------------------------------------------------------------------------------

“Guarantor” and “Guarantors” have the meaning set forth in the preamble to this
Guaranty.

“Guaranty” has the meaning set forth in the preamble to this Guaranty.

“Lender Group” means, individually and collectively, each of the Lenders and
Agent.

“Lenders” means, individually and collectively, each of the lenders identified
on the signature pages to the Credit Agreement, and shall include any other
Person made a party to the Credit Agreement in accordance with the provisions
thereof (together with their respective successors and assigns).

“Record” means information that is inscribed on a tangible medium or which is
stored in an electronic or other medium and is retrievable in perceivable form.

“Voidable Transfer” has the meaning set forth in Section 9 of this Guaranty.

(b)                   Construction. Unless the context of this Guaranty clearly
requires otherwise, references to the plural include the singular, references to
the singular include the plural, the part includes the whole, and the terms
“includes” and “including” are not limiting. The words “hereof,” “herein,”
“hereby,” “hereunder,” and other similar terms in this Guaranty refer to this
Guaranty as a whole and not to any particular provision of this Guaranty.
Section, subsection, clause, schedule, and exhibit references herein are to this
Guaranty unless otherwise specified. Any reference in this Guaranty to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). Neither this Guaranty nor any uncertainty or ambiguity herein
shall be construed or resolved against the Lender Group or Guarantors, whether
under any rule of construction or otherwise. On the contrary, this Guaranty has
been reviewed by all parties and shall be construed and interpreted according to
the ordinary meaning of the words used so as to accomplish fairly the purposes
and intentions of Guarantors and Agent. Any reference herein to the satisfaction
or payment in full of the Guarantied Obligations shall mean the payment in full
in cash (or cash collateralization in accordance with the terms of the Credit
Agreement) of all Guarantied Obligations other than contingent indemnification
Guarantied Obligations and other than any Hedge Agreement Obligations that, at
such time, are allowed by the applicable Hedge Agreement Provider to remain
outstanding and are not required to be repaid or cash collateralized pursuant to
the provisions of the Credit Agreement and the full and final termination of any
commitment to extend any financial accommodations under the Credit Agreement and
any other Loan Document. Any reference herein to any Person shall be construed
to include such Person’s successors and assigns. Any requirement of a writing
contained herein shall be satisfied by the transmission of a Record and any
Record transmitted shall constitute a representation and warranty as to the
accuracy and completeness of the information contained therein. The captions and
headings are for convenience of reference only and shall not affect the
construction of this Guaranty.

2.         Guarantied Obligations. Each Guarantor hereby irrevocably and
unconditionally guaranties to Agent, for the benefit of the Lender Group and the
Hedge Agreement Providers, as and for its own debt, until the final and
indefeasible payment in full thereof, in cash, has been made, (a) the due and
punctual payment of the Guarantied Obligations, when and as the same shall
become due and payable, whether at maturity, pursuant to a mandatory prepayment
requirement, by acceleration, or otherwise; it being the intent of each
Guarantor that the guaranty set forth herein shall be a guaranty of payment and
not a guaranty of collection; and (b) the punctual and faithful performance,
keeping, observance, and fulfillment by Borrowers of all of the agreements,
conditions, covenants, and obligations of Borrowers contained in the Credit
Agreement and under each of the other Loan Documents.

3.         Continuing Guaranty. This Guaranty includes Guarantied Obligations
arising under successive transactions continuing, compromising, extending,
increasing, modifying, releasing, or renewing

 

 

2

 



 

--------------------------------------------------------------------------------

the Guarantied Obligations, changing the interest rate, payment terms, or other
terms and conditions thereof, or creating new or additional Guarantied
Obligations after prior Guarantied Obligations have been satisfied in whole or
in part. To the maximum extent permitted by law, each Guarantor hereby waives
any right to revoke this Guaranty as to future Guarantied Obligations. If such a
revocation is effective notwithstanding the foregoing waiver, each Guarantor
acknowledges and agrees that (a) no such revocation shall be effective until
written notice thereof has been received by Agent, (b) no such revocation shall
apply to any Guarantied Obligations in existence on the date of receipt by Agent
of such written notice (including any subsequent continuation, extension, or
renewal thereof, or change in the interest rate, payment terms, or other terms
and conditions thereof), (c) no such revocation shall apply to any Guarantied
Obligations made or created after such date to the extent made or created
pursuant to a legally binding commitment of the Lender Group in existence on the
date of such revocation, (d) no payment by any Guarantor, any Borrower, or from
any other source, prior to the date of Agent’s receipt of written notice of such
revocation shall reduce the maximum obligation of Guarantor hereunder, and
(e) any payment by any Borrower or from any source other than a Guarantor
subsequent to the date of such revocation shall first be applied to that portion
of the Guarantied Obligations as to which the revocation is effective and which
are not, therefore, guarantied hereunder, and to the extent so applied shall not
reduce the maximum obligation of Guarantors hereunder.

4.         Performance Under this Guaranty. In the event that Borrowers fail to
make any payment of any Guarantied Obligations, on or prior to the due date
thereof, or if Borrowers shall fail to perform, keep, observe, or fulfill any
other obligation referred to in clause (b) of Section 2 of this Guaranty in the
manner provided in the Credit Agreement or any other Loan Document, Guarantors
immediately shall cause, as applicable, such payment in respect of the
Guarantied Obligations to be made or such obligation to be performed, kept,
observed, or fulfilled.

5.         Primary Obligations. This Guaranty is a primary and original
obligation of each Guarantor, is not merely the creation of a surety
relationship, and is an absolute, unconditional, and continuing guaranty of
payment and performance which shall remain in full force and effect without
respect to future changes in conditions. Each Guarantor hereby agrees that it is
directly, jointly and severally with each other Guarantor and any other
guarantor of the Guarantied Obligations, liable to Agent, for the benefit of the
Lender Group and the Hedge Agreement Providers, that the obligations of each
Guarantor hereunder are independent of the obligations of Borrowers or any other
guarantor, and that a separate action may be brought against any Guarantor,
whether such action is brought against any Borrower or any other guarantor or
whether any Borrower or any other guarantor is joined in such action. Each
Guarantor hereby agrees that its liability hereunder shall be immediate and
shall not be contingent upon the exercise or enforcement by any member of the
Lender Group or any Hedge Agreement Provider of whatever remedies they may have
against any Borrower or any other guarantor, or the enforcement of any lien or
realization upon any security by any member of the Lender Group or any Hedge
Agreement Provider. Each Guarantor hereby agrees that any release which may be
given by Agent to any Borrower or any other guarantor, or with respect to any
property or asset subject to a Lien, shall not release such Guarantor. Each
Guarantor consents and agrees that no member of the Lender Group nor any Hedge
Agreement Provider shall be under any obligation to marshal any property or
assets of any Borrower or any other guarantor in favor of such Guarantor, or
against or in payment of any or all of the Guarantied Obligations.

 

6.

Waivers.

(a)                   To the fullest extent permitted by applicable law, each
Guarantor hereby waives: (i) notice of acceptance hereof; (ii) notice of any
loans or other financial accommodations made or extended under the Credit
Agreement, or the creation or existence of any Guarantied Obligations;
(iii) notice of the amount of the Guarantied Obligations, subject, however, to
each Guarantor’s right to make inquiry of Agent to ascertain the amount of the
Guarantied Obligations at any reasonable time; (iv) notice of any adverse change
in the financial condition of any Borrower or of any other fact that might
increase such Guarantor’s risk hereunder; (v) notice of presentment for payment,
demand, protest, and notice thereof as to any instrument among the Loan
Documents; (vi) notice of any Default or Event of Default under any of the Loan
Documents;

 

 

3

 



 

--------------------------------------------------------------------------------

and (vii) all other notices (except if such notice is specifically required to
be given to such Guarantor under this Guaranty or any other Loan Documents to
which such Guarantor is a party) and demands to which such Guarantor might
otherwise be entitled.

(b)       To the fullest extent permitted by applicable law, each Guarantor
hereby waives the right by statute or otherwise to require any member of the
Lender Group or any Hedge Agreement Provider, to institute suit against any
Borrower or any other guarantor or to exhaust any rights and remedies which any
member of the Lender Group or any Hedge Agreement Provider, has or may have
against any Borrower or any other guarantor. In this regard, each Guarantor
agrees that it is bound to the payment of each and all Guarantied Obligations,
whether now existing or hereafter arising, as fully as if the Guarantied
Obligations were directly owing to Agent, the Lender Group, or the Hedge
Agreement Providers, as applicable, by such Guarantor. Each Guarantor further
waives any defense arising by reason of any disability or other defense (other
than the defense that the Guarantied Obligations shall have been fully and
finally performed and indefeasibly paid in full in cash, to the extent of any
such payment) of any Borrower or by reason of the cessation from any cause
whatsoever of the liability of any Borrower in respect thereof.

(c)       To the fullest extent permitted by applicable law, each Guarantor
hereby waives: (i) any right to assert against any member of the Lender Group or
any Hedge Agreement Provider, any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against any Borrower or any other party liable to any member of the Lender
Group or any Hedge Agreement Provider; (ii) any defense, set-off, counterclaim,
or claim, of any kind or nature, arising directly or indirectly from the present
or future lack of perfection, sufficiency, validity, or enforceability of the
Guarantied Obligations or any security therefor; (iii) any right or defense
arising by reason of any claim or defense based upon an election of remedies by
any member of the Lender Group or any Hedge Agreement Provider including any
defense based upon an impairment or elimination of such Guarantor’s rights of
subrogation, reimbursement, contribution, or indemnity of such Guarantor against
any Borrower or other guarantors or sureties; (iv) the benefit of any statute of
limitations affecting such Guarantor’s liability hereunder or the enforcement
thereof, and any act which shall defer or delay the operation of any statute of
limitations applicable to the Guarantied Obligations shall similarly operate to
defer or delay the operation of such statute of limitations applicable to such
Guarantor’s liability hereunder.

(d)       Until the Guarantied Obligations have been paid in full in cash,
(i) each Guarantor hereby postpones and agrees not to exercise any right of
subrogation such Guarantor has or may have as against any Borrower with respect
to the Guarantied Obligations; (ii) each Guarantor hereby postpones and agrees
not to exercise any right to proceed against any Borrower or any other Person
now or hereafter liable on account of the Obligations for contribution,
indemnity, reimbursement, or any other similar rights (irrespective of whether
direct or indirect, liquidated or contingent); and (iii) each Guarantor hereby
postpones and agrees not to exercise any right it may have to proceed or to seek
recourse against or with respect to any property or asset of any Borrower or any
other Person now or hereafter liable on account of the Obligations.
Notwithstanding anything to the contrary contained in this Guaranty, no
Guarantor shall exercise any rights of subrogation, contribution, indemnity,
reimbursement or other similar rights against, and shall not proceed or seek
recourse against or with respect to any property or asset of, any Borrower or
any other guarantor (including after payment in full of the Guaranteed
Obligations) if all or any portion of the Obligations have been satisfied in
connection with an exercise of remedies in respect of the Stock of any Borrower
or such other guarantor whether pursuant to the Security Agreement or otherwise.

(e)       If any of the Guarantied Obligations or the obligations of any
Guarantor under this Guaranty at any time are secured by a mortgage or deed of
trust upon real property, any member of the Lender Group or any Hedge Agreement
Provider may elect, in its sole discretion, upon a default with respect to the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty,
to foreclose such mortgage or deed of trust judicially or nonjudicially in any
manner permitted by law, before or after enforcing this Guaranty, without
diminishing or affecting the liability of any Guarantor hereunder. Each
Guarantor understands that (a) by virtue of the operation of antideficiency law
applicable to nonjudicial foreclosures, an

 

 

4

 



 

--------------------------------------------------------------------------------

election by any member of the Lender Group or any Hedge Agreement Provider to
nonjudicially foreclose on such a mortgage or deed of trust probably would have
the effect of impairing or destroying rights of subrogation, reimbursement,
contribution, or indemnity of such Guarantor against any Borrower or other
guarantors or sureties, and (b) absent the waiver given by each Guarantor
herein, such an election would estop any member of the Lender Group and the
Hedge Agreement Providers from enforcing this Guaranty against each such
Guarantor. Understanding the foregoing, and understanding that each Guarantor is
hereby relinquishing a defense to the enforceability of this Guaranty, each
Guarantor hereby waives any right to assert against any member of the Lender
Group or any Hedge Agreement Provider any defense to the enforcement of this
Guaranty, whether denominated “estoppel” or otherwise, based on or arising from
an election by any member of the Lender Group or any Hedge Agreement Provider to
nonjudicially foreclose on any such mortgage or deed of trust or as a result of
any other exercise of remedies, whether under a mortgage or deed of trust or
under any personal property security agreement. Each Guarantor understands that
the effect of the foregoing waiver may be that such Guarantor may have liability
hereunder for amounts with respect to which such Guarantor may be left without
rights of subrogation, reimbursement, contribution, or indemnity against any
Borrower or other guarantors or sureties. Each Guarantor also agrees that the
“fair market value” provisions of Section 580a of the California Code of Civil
Procedure (and any similar law of New York or any other applicable jurisdiction)
shall have no applicability with respect to the determination of such
Guarantor’s liability under this Guaranty.

(f)        Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor waives all rights and
defenses that such Guarantor may have if all or part of the Guarantied
Obligations are secured by real property. This means, among other things:

(i)  Any member of the Lender Group or any Hedge Agreement Provider may collect
from any Guarantor without first foreclosing on any real or personal property
collateral that may be pledged by any Guarantor, any Borrower, or any other
guarantor.

(ii) If any member of the Lender Group or any Hedge Agreement Provider
forecloses on any real property collateral that may be pledged by any Guarantor,
any Borrower or any other guarantor:

 

(1)

The amount of the Guarantied Obligations or any obligations of any guarantor in
respect thereof may be reduced only by the price for which that collateral is
sold at the foreclosure sale, even if the collateral is worth more than the sale
price.

 

(2)

Agent may collect from any Guarantor even if any member of the Lender Group or
any Hedge Agreement Provider, by foreclosing on the real property collateral,
has destroyed any right any such Guarantor may have to collect from any Borrower
or any other Guarantor.

This is an unconditional and irrevocable waiver of any rights and defenses each
such Guarantor may have if all or part of the Guarantied Obligations are secured
by real property. These rights and defenses are based upon Section 580a, 580b,
580d, or 726 of the California Code of Civil Procedure and any similar law of
New York or any other jurisdiction.

(g)       WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, EACH GUARANTOR HEREBY WAIVES, TO THE MAXIMUM EXTENT
SUCH WAIVER IS PERMITTED BY LAW, ANY AND ALL BENEFITS OR DEFENSES ARISING
DIRECTLY OR INDIRECTLY UNDER ANY ONE OR MORE OF CALIFORNIA CIVIL CODE §§ 2787,
2799, 2808, 2815, 2819, 2820, 2821, 2822, 2838, 2839, 2847, 2848, AND 2855,
CALIFORNIA CODE OF CIVIL PROCEDURE §§ 580A, 580B, 580C, 580D, AND 726, AND
CHAPTER 2

 

 

5

 



 



OF TITLE 14 OF THE CALIFORNIA CIVIL CODE OR ANY SIMILAR LAWS OF ANY OTHER
APPLICABLE JURISDICTION.

(h)       WITHOUT LIMITING THE GENERALITY OF ANY OTHER WAIVER OR OTHER PROVISION
SET FORTH IN THIS GUARANTY, EACH GUARANTOR WAIVES ALL RIGHTS AND DEFENSES
ARISING OUT OF AN ELECTION OF REMEDIES BY ANY MEMBER OF THE LENDER GROUP OR ANY
HEDGE AGREEMENT PROVIDER, EVEN THOUGH SUCH ELECTION OF REMEDIES, SUCH AS A
NONJUDICIAL FORECLOSURE WITH RESPECT TO SECURITY FOR THE GUARANTIED OBLIGATIONS,
HAS DESTROYED SUCH GUARANTOR'S RIGHTS OF SUBROGATION AND REIMBURSEMENT AGAINST
ANY BORROWER BY THE OPERATION OF APPLICABLE LAW.

(i)        Without limiting the generality of any other waiver or other
provision set forth in this Guaranty, each Guarantor hereby also agrees to the
following waivers:

(i)  Agent’s right to enforce this Guaranty is absolute and is not contingent
upon the genuineness, validity or enforceability of the Guarantied Obligations
or any of the Loan Documents. Each Guarantor agrees that Agent’s rights under
this Guaranty shall be enforceable even if Borrowers had no liability at the
time of execution of the Loan Documents or the Guarantied Obligations are
unenforceable in whole or in part, or any Borrower ceases to be liable with
respect to all or any portion of the Guarantied Obligations.

(ii) Each Guarantor agrees that Agent’s rights under the Loan Documents will
remain enforceable even if the amount guaranteed hereunder is larger in amount
and more burdensome than that for which Borrowers are responsible. The
enforceability of this Guaranty against each Guarantor shall continue until all
sums due under the Loan Documents have been paid in full and shall not be
limited or affected in any way by any impairment or any diminution or loss of
value of any security or collateral for Borrowers’ obligations under the Loan
Documents, from whatever cause, the failure of any security interest in any such
security or collateral or any disability or other defense of any Borrower, any
other guarantor of Borrowers’ obligations under any other Loan Document, any
pledgor of collateral for any person’s obligations to Agent or any other person
in connection with the Loan Documents.

(iii)Each Guarantor waives the right to require Agent to (A) proceed against any
Borrower, any guarantor of Borrowers’ obligations under any Loan Document, any
other pledgor of collateral for any person’s obligations to Agent or any other
person in connection with the Guarantied Obligations, (B) proceed against or
exhaust any other security or collateral Agent may hold, or (C) pursue any other
right or remedy for any such Guarantor’s benefit, and agrees that Agent may
exercise its right under this Guaranty without taking any action against any
Borrower, any other guarantor of Borrowers’ obligations under the Loan
Documents, any pledgor of collateral for any person’s obligations to Agent or
any other person in connection with the Guarantied Obligations, and without
proceeding against or exhausting any security or collateral Agent holds.

(iv)The paragraphs in this Section 6 which refer to certain sections of the
California Civil Code are included in this Guaranty solely out of an abundance
of caution and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty.

7.         Releases. Each Guarantor consents and agrees that, without notice to
or by such Guarantor and without affecting or impairing the obligations of such
Guarantor hereunder, any member of the Lender Group or any Hedge Agreement
Provider may, by action or inaction, compromise or settle, shorten or extend the
Maturity Date or any other period of duration or the time for the payment of the
Obligations, or discharge the performance of the Obligations, or may refuse to
enforce the Obligations, or otherwise elect not to enforce the Obligations, or
may, by action or inaction, release all or any one or more parties to, any one
or more of the

 

 

6

 



 

--------------------------------------------------------------------------------

terms and provisions of the Credit Agreement or any of the other Loan Documents
or may grant other indulgences to any Borrower or any other guarantor in respect
thereof, or may amend or modify in any manner and at any time (or from time to
time) any one or more of the Obligations, the Credit Agreement or any other Loan
Document (including any increase or decrease in the principal amount of any
Obligations or the interest, fees or other amounts that may accrue from time to
time in respect thereof), or may, by action or inaction, release or substitute
any Borrower or any guarantor of the Guarantied Obligations, or may enforce,
exchange, release, or waive, by action or inaction, any security for the
Guarantied Obligations or any other guaranty of the Guarantied Obligations, or
any portion thereof.

8.         No Election. The Lender Group and the Hedge Agreement Providers shall
have the right to seek recourse against each Guarantor to the fullest extent
provided for herein and no election by any member of the Lender Group or any
Hedge Agreement Provider to proceed in one form of action or proceeding, or
against any party, or on any obligation, shall constitute a waiver of the Lender
Group’s or any Hedge Agreement Provider’s right to proceed in any other form of
action or proceeding or against other parties unless Agent, on behalf of the
Lender Group or the Hedge Agreement Providers, has expressly waived such right
in writing. Specifically, but without limiting the generality of the foregoing,
no action or proceeding by the Lender Group or the Hedge Agreement Providers
under any document or instrument evidencing the Guarantied Obligations shall
serve to diminish the liability of any Guarantor under this Guaranty except to
the extent that the Lender Group and the Hedge Agreement Providers finally and
unconditionally shall have realized indefeasible payment in full of the
Guarantied Obligations by such action or proceeding.

9.         Revival and Reinstatement. If the incurrence or payment of the
Guarantied Obligations or the obligations of any Guarantor under this Guaranty
by any Guarantor or the transfer by any Guarantor to Agent of any property of
any such Guarantor should for any reason subsequently be declared to be void or
voidable under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property or under any federal law of Canada or the law of any province thereof
relating to fraudulent conveyances or transfers or fraudulent preferences
(collectively, a “Voidable Transfer”), and if the Lender Group is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Lender Group is required or elects to
repay or restore, and as to all reasonable costs, expenses, and attorneys fees
of the Lender Group related thereto, the liability of such Guarantor
automatically shall be revived, reinstated, and restored and shall exist as
though such Voidable Transfer had never been made.

10.       Financial Condition of Borrowers. Each Guarantor represents and
warrants to the Lender Group and the Hedge Agreement Providers that it is
currently informed of the financial condition of each Borrower and of all other
circumstances which a diligent inquiry would reveal and which bear upon the risk
of nonpayment of the Guarantied Obligations. Each Guarantor further represents
and warrants to the Lender Group and the Hedge Agreement Providers that it has
read and understands the terms and conditions of the Credit Agreement and each
other Loan Document. Each Guarantor hereby covenants that it will continue to
keep itself informed of each Borrower’s financial condition, the financial
condition of other guarantors, and of all other circumstances which bear upon
the risk of nonpayment or nonperformance of the Guarantied Obligations.

11.       Payments; Application. All payments to be made hereunder by any
Guarantor shall be made in Dollars, in immediately available funds, and without
deduction (whether for taxes or otherwise) or offset and shall be applied to the
Guarantied Obligations in accordance with the terms of the Credit Agreement.

12.       Attorneys Fees and Costs. Each Guarantor agrees to pay, on demand, all
attorneys fees and all other costs and expenses (on a full indemnity basis)
which may be incurred by Agent or the Lender Group in connection with the
enforcement of this Guaranty or in any way arising out of, or consequential to,
the

 

 

7

 



 

--------------------------------------------------------------------------------

protection, assertion, or enforcement of the Guarantied Obligations (or any
security therefor), irrespective of whether suit is brought.

13.       Notices. All notices and other communications hereunder to Agent shall
be in writing and shall be mailed, sent, or delivered in accordance Section 11
of the Credit Agreement. All notices and other communications hereunder to any
Guarantor shall be in writing and shall be mailed, sent, or delivered in care of
Parent in accordance with Section 11 of the Credit Agreement.

14.       Cumulative Remedies. No remedy under this Guaranty, under the Credit
Agreement, or any other Loan Document is intended to be exclusive of any other
remedy, but each and every remedy shall be cumulative and in addition to any and
every other remedy given under this Guaranty, under the Credit Agreement, or any
other Loan Document, and those provided by law. No delay or omission by the
Lender Group or Agent on behalf thereof to exercise any right under this
Guaranty shall impair any such right nor be construed to be a waiver thereof. No
failure on the part of the Lender Group or Agent on behalf thereof to exercise,
and no delay in exercising, any right under this Guaranty shall operate as a
waiver thereof; nor shall any single or partial exercise of any right under this
Guaranty preclude any other or further exercise thereof or the exercise of any
other right.

15.       Severability of Provisions. Each provision of this Guaranty shall be
severable from every other provision of this Guaranty for the purpose of
determining the legal enforceability of any specific provision.

16.       Entire Agreement; Amendments. This Guaranty constitutes the entire
agreement between parties pertaining to the subject matter contained herein.
This Guaranty may not be altered, amended, or modified, nor may any provision
hereof be waived or noncompliance therewith consented to, except by means of a
writing executed by Guarantors and Agent, on behalf of the Lender Group. Any
such alteration, amendment, modification, waiver, or consent shall be effective
only to the extent specified therein and for the specific purpose for which
given. No course of dealing and no delay or waiver of any right or default under
this Guaranty shall be deemed a waiver of any other, similar or dissimilar,
right or default or otherwise prejudice the rights and remedies hereunder.

17.       Successors and Assigns. This Guaranty shall be binding upon each
Guarantor and their respective successors and assigns and shall inure to the
benefit of the successors and assigns of the Lender Group and the Hedge
Agreement Providers; provided, however, no Guarantor shall assign this Guaranty
or delegate any of its duties hereunder without Agent’s prior written consent
and any unconsented to assignment shall be absolutely null and void. In the
event of any assignment, participation, or other transfer of rights by the
Lender Group or the Hedge Agreement Providers, the rights and benefits herein
conferred upon the Lender Group and the Hedge Agreement Providers shall
automatically extend to and be vested in such assignee or other transferee.

18.       No Third Party Beneficiary. This Guaranty is solely for the benefit of
each member of the Lender Group, each Hedge Agreement Provider, and each of
their successors and assigns and may not be relied on by any other Person.

 

19.

Choice Of Law And Venue; Jury Trial Waiver.

THE VALIDITY OF THIS GUARANTY, THE CONSTRUCTION, INTERPRETATION, AND ENFORCEMENT
HEREOF, AND THE RIGHTS OF THE PARTIES HERETO WITH RESPECT TO ALL MATTERS ARISING
HEREUNDER OR RELATED HERETO SHALL BE DETERMINED UNDER, GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

 

 

8

 



 

--------------------------------------------------------------------------------

THE PARTIES AGREE THAT ALL ACTIONS OR PROCEEDINGS ARISING IN CONNECTION WITH
THIS GUARANTY SHALL BE TRIED AND LITIGATED IN THE STATE AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, FEDERAL COURTS LOCATED IN THE COUNTY OF NEW YORK,
STATE OF NEW YORK, PROVIDED, HOWEVER, THAT ANY SUIT ARISING OUT OF OR RELATED TO
THIS GUARANTY OR OTHERWISE SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT AGENT’S OPTION, IN THE COURTS OF ANY JURISDICTION
WHERE AGENT ELECTS TO BRING SUCH ACTION OR WHERE SUCH COLLATERAL OR OTHER
PROPERTY MAY BE FOUND. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP WAIVE,
TO THE EXTENT PERMITTED UNDER APPLICABLE LAW, ANY RIGHT EACH MAY HAVE TO ASSERT
THE DOCTRINE OF FORUM NON CONVENIENS OR TO OBJECT TO VENUE TO THE EXTENT ANY
PROCEEDING IS BROUGHT IN ACCORDANCE WITH THIS SECTION 19.

EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP HEREBY WAIVE THEIR RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS GUARANTY OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING
CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR
STATUTORY CLAIMS. EACH GUARANTOR AND EACH MEMBER OF THE LENDER GROUP REPRESENT
THAT EACH HAS REVIEWED THIS WAIVER AND EACH KNOWINGLY AND VOLUNTARILY WAIVES ITS
JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE EVENT OF
LITIGATION, A COPY OF THIS SECTION MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

20.       Counterparts; Telefacsimile Execution. This Guaranty may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Guaranty. Delivery of an executed counterpart of this Guaranty by telefacsimile
shall be equally as effective as delivery of an original executed counterpart of
this Guaranty. Any party delivering an executed counterpart of this Guaranty by
telefacsimile also shall deliver an original executed counterpart of this
Guaranty but the failure to deliver an original executed counterpart shall not
affect the validity, enforceability, and binding effect of this Guaranty.

 

21.

Judgement Currency.

(a)       If for the purposes of obtaining judgment in any court it is necessary
to convert all or any part of the Guaranteed Obligations or any other amount due
to the Lender Group in respect of a Guarantor’s obligation under this Guarantee
in any currency (the “Original Currency”) into another currency (the “Other
Currency”), each Guarantor, to the fullest extent that it may effectively do so,
agrees that the rate of exchange used shall be that at which, in accordance with
its normal banking procedures, the Agent or applicable Lender, as the case may
be, could purchase the Original Currency with the Other Currency on the Business
Day preceding that on which final judgment is paid or satisfied.

(b)       The obligations of any Guarantor in respect of any sum due in the
Original Currency from it to the Lender Group shall, notwithstanding any
judgment in any Other Currency, be discharged only to the extent that on the
Business Day following receipt by such Lender or the Agent, as the case may be,
of any sum adjudged to be so due in such Other Currency such Lender or the
Agent, as the case may be, may, in accordance with its normal banking
procedures, purchase the Original Currency with such Other Currency. If the
amount of the Original Currency so purchased is less than the sum originally due
to the Lender or the Agent, as the case may be, in the Original Currency, each
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Lender or the Agent, as the case may be, against such
loss, and if the amount of the Original Currency so purchased exceeds the sum
originally due to the Lender or

 

 

9

 



 

--------------------------------------------------------------------------------

the Agent, as the case may be, in the Original Currency, the Lender or the
Agent, as the case may be, agrees to remit such excess to the applicable
Guarantor.

 

22.       Payments Free and Clear of Taxes. All payments required to be made by
any Guarantor hereunder shall be made to the Lender Group free and clear of, and
without deduction for, any and all present and future Taxes. If any Guarantor
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder, (a) the sum payable shall be increased as much as shall be
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 22) the Agent or
Lender, as applicable, receive an amount equal to the sum they would have
received had no such deductions been made, (b) the Guarantor shall make such
deductions, and (c) the Guarantor shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law. Within
thirty (30) days after the date of any payment of Taxes, the Guarantor shall
furnish to the Agent the original or a certified copy of a receipt evidencing
payment thereof. Each Guarantor agrees to indemnify and, within ten (10) days of
demand therefor, pay to the Agent and each Lender the full amount of Taxes
(including any Taxes imposed by any jurisdiction on amounts payable under this
Section 22) paid by the Agent or such Lender, as applicable, and any liability
(including penalties, interest and expenses) arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally asserted.

23.       Interest Act. For purposes of disclosure pursuant to the Interest Act
(Canada), the annual rates of interest or fees to which the rates of interest or
fees provided in this Guarantee (and stated herein or therein, as applicable, to
be computed on the basis of a 360 day year or any other period of time less than
a calendar year) are equivalent are the rates so determined multiplied by the
actual number of days in the applicable calendar year and divided by 360 or such
other period of time, respectively.

24.       Agreement to be Bound. Each Guarantor hereby agrees to be bound by
each and all of the terms and provisions of the Credit Agreement applicable to
such Guarantor. Without limiting the generality of the foregoing, by its
execution and delivery of this Guaranty, each Guarantor hereby: (a) makes to the
Lender Group each of the representations and warranties set forth in the Credit
Agreement applicable to such Guarantor fully as though such Guarantor were a
party thereto, and such representations and warranties are incorporated herein
by this reference, mutatis mutandis; and (b) agrees and covenants (i) to do each
of the things set forth in the Credit Agreement that Parent or Borrowers agree
and covenant to cause such Guarantor to do, and (ii) to not do each of the
things set forth in the Credit Agreement that Parent or Borrowers agree and
covenant to cause such Guarantor not to do, in each case, fully as though such
Guarantor was a party thereto, and such agreements and covenants are
incorporated herein by this reference, mutatis mutandis.

[Signature page to follow]

 

 

10

 



 

--------------------------------------------------------------------------------

EXECUTION VERSION



 

IN WITNESS WHEREOF, the undersigned has executed and delivered this Guaranty as
of the date first written above.

 

SYSCON JUSTICE SYSTEMS CANADA, LTD.
a British Columbia company

 

 

By:

/s/ Richard Smith

Title:

President

 

 

 

 

 

 

[SIGNATURE PAGE TO GUARANTY]

 

 